Case 8:18-cv-02608-SDM-AAS Document 272 Filed 02/21/20 Page 1 of 1 PageID 6747



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,

       Plaintiff,
 v.                                               Case No. 8:18-cv-2608-T-23AAS

 RAKESH DIXIT, et al.,

       Defendants.
 _________________________________________/

                                     ORDER

       HealthPlan Services, Inc. (HealthPlan) previously moved to substitute local

 counsel. (Doc. 263). HealthPlan now advises it wishes to withdraw that request.

 (Doc. 271). The following is ORDERED:

       1.    The Clerk is directed to strike the Notice of Appearances for Attorneys

             Andrew W. Lennox and Casey Reeder Lennox (Docs. 261, 262).

       2.    The Clerk is directed to remove Attorneys Andrew Lennox and Casey

             Lennox from the court docket.

       3.    HealthPlan’s motion to substitute counsel (Doc. 263) is DENIED as

             moot.

       ENTERED in Tampa, Florida on February 21, 2020.
